Citation Nr: 0535088	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  95-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a dorsal (thoracic) 
spine disorder.

3.  Entitlement to service connection for vascular 
insufficiency of the left lower extremity.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a chronic headache 
disorder.

6.  Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from October 1961 
to January 1972; he subsequently was a member of the Georgia 
National Guard from 1989 to 1996.  However he is not claiming 
service connection based on any National Guard activity.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision issued by the Atlanta, Georgia Regional Office (RO) 
that, in part, denied the appellant's claims of entitlement 
to service connection for a cervical spine disorder, a dorsal 
(thoracic) spine disorder, vascular insufficiency of the 
lower left leg, a left hip disorder, a chronic headache 
disorder, and a chronic skin disorder to include a rash.  The 
Board most recently remanded the case in July 2003; the RO 
has now returned the case to the Board for appellate review.

The Board most recently remanded the case to the RO, in July 
2003, for additional development.  Pursuant to that 
development, the RO issued a rating decision, in September 
2005, that granted service connection for post-traumatic 
stress disorder (PTSD), malaria and a left ankle disorder.  
Service connection having been granted for PTSD, malaria and 
a left ankle disorder, these three claims are no longer on 
appeal.  Therefore, a portion of the appellant's appeal has 
been rendered moot and the title page reflects the remaining 
issues now on appeal before the Board.


FINDINGS OF FACT

1.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era. 

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was treated for a head injury while he was 
on active duty in April 1971; there were no complaints or 
clinical findings relating to the neck or the thoracic spine 
at that time.

4.  No current neck or cervical spine disorder or thoracic 
spine disorder, including arthritis, is attributable to the 
appellant's active military service.

5.  The appellant's current peripheral vascular disease of 
the left lower extremity is not attributable to his active 
military service.

6.  The appellant's current left hip disorder is not 
attributable to his active military service.

7.  The appellant was treated on one occasion during his 
active service, in 1965, for a rash and for ringworm.

8.  No current skin disorder exists.


CONCLUSIONS OF LAW

1.  The appellant does not have a cervical spine disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The appellant does not have a thoracic spine disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  The appellant does not have peripheral vascular disease 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.  The appellant does not have a left hip disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

5.  The appellant does not have headaches that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

6.  The appellant does not have any skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1131, 1132, 1133, 
1137, 1153, 5102, 5103, 5103A, and 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claims by 
correspondence dated in April 1994, July 1997, March 2003, 
January 2005, and March 2005.  The three most recent letters 
also informed him of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In addition, in the April 1995 Statement of the Case (SOC), 
and the various Supplemental Statements of the Case (SSOCs), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

While the appellant was not provided with all of the required 
notice until after the RO adjudicated the appellant's service 
connection claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the March 2003 RO letter, as well 
as in the April 2003 and September 2005 SSOCs; the appellant 
was supplied with the text of 38 C.F.R. § 3.159 in those two 
SSOCs.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
In November 2005, the appellant was informed by an RO letter 
that he could submit more evidence to the Board; no evidence 
was thereafter submitted.  The appellant did not submit any 
additional evidence.  Therefore, there is no duty to assist 
or notify that is unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

The appellant contends that he sustained cervical and dorsal 
spine disorders, a left leg disorder, a left hip disorder, 
headaches and a skin disorder as a result of his active 
military service, to include exposure to Agent Orange while 
he was in Vietnam.  He testified at his June 1995 personal 
hearing at the RO that he did not injure his left leg while 
on active duty and that he first received treatment for his 
left leg about a year after he was discharged.  The appellant 
testified that he had been told he had calcium build-up in 
his left hip that was cutting the circulation going into the 
left leg.  He reported that he had been hit in the head with 
a hatch while riding on an armored personnel carrier (APC) 
and he said that his cervical and dorsal spine conditions had 
caused problems from time to time during his active service, 
but he never went to sick call for either one.  He also said 
that he was first evaluated for his leg and spinal conditions 
in 1992 or 1993.  The appellant further testified that he had 
been treated for a skin rash while in Vietnam and that he 
continued to have the problem.  The appellant stated that he 
had had headaches while in service and that military doctors 
had provided him with painkillers as treatment for the 
headaches.  He said that he still got headaches about every 
two weeks.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease or injury, and any current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant is seeking service connection for disorders 
that he contends he developed as result of exposure to 
herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the United States Court of Appeals for Veterans Claims 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the appellant had active service in the 
Republic of Vietnam.  However, to date, the medical evidence 
does not indicate that he has been diagnosed with any one of 
the presumptive diseases enumerated by the Secretary pursuant 
to the statute.  Neither peripheral vascular disease nor 
arthritis is one of the presumptive diseases recognized as 
caused by Agent Orange under the applicable regulations.  See 
38 C.F.R. §§ 3.307, 3.309(e).  The only skin disorder 
entitled to the presumption of service incurrence due to 
Agent Orange exposure is chloracne or other acneform disease 
consistent with chloracne.  The evidence does not show such a 
skin disorder; therefore, the appellant is not entitled to a 
presumption that his claimed disorder/symptoms are related to 
exposure to herbicide agents used in Vietnam.  Furthermore, 
there is no competent medical evidence of record that 
documents the existence of any skin pathology.  As a matter 
of law, the appellant cannot receive the benefit of a 
presumption that any one of his claimed conditions was caused 
by his exposure to Agent Orange or other herbicidal agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claims 
on a direct basis.

Review of the appellant's service medical records reveals 
that the appellant complained of leg cramps on an October 
1961 report of medical history.  The associated report of 
medical examination indicates that the appellant's clinical 
evaluation was normal, as were the examinations performed in 
October 1963, and June 1965.  In October 1965, the appellant 
sought treatment at an aid station for a rash between his 
legs that he said had been present for eleven days.  Ringworm 
was noted on both feet.  In April 1971, the appellant was 
treated for a laceration on the back of his head that was 
caused by a blow from an APC hatch.  X-rays of the 
appellant's skull were negative.  The appellant underwent a 
separation medical examination in December 1971; the clinical 
evaluation was normal.  

The appellant underwent an Agent Orange examination at a VA 
facility in September 1993.  The appellant complained of 
shortness of breath, low back pain and migraine headaches.  
He reported having had a rash in his groin while in Vietnam 
that lasted for a month-and-a-half.  He also reported low 
back pain of four to five years.  The appellant described his 
migraine headaches as occurring every two weeks and lasting 
two days for the previous fifteen years.  Radiographic 
examination revealed mild spondylosis of the dorsal spine.  
The examiner rendered a diagnosis of spondylosis of the 
dorsal spine and indicated an onset date of 1988.  The 
examiner also rendered a diagnosis of migraine headaches and 
indicated an onset date of 1978.

Review of private medical records dated between October 1973 
and August 1992 reveals that the appellant was first treated 
for complaints of headaches in March 1977.  He reported that 
he had had multiple blows to the head.  The doctor noted some 
tenderness in the trapezius muscle.  In May 1978, the 
appellant again sought treatment for headaches, but he was 
actually complaining of pain across his shoulders.  Physical 
examination was negative except for some tightness and 
tenderness of the muscles of the neck and shoulders.  In June 
1987, the appellant demonstrated full range of motion of the 
spine; his neck was normal.  Deep tendon reflexes were 2+ 
throughout and equal.  His skin was normal.  His extremities 
were normal.  The next month, the appellant sought treatment 
for chronic headaches; he reported problems with headaches 
for thirty years.  The doctor rendered a clinical assessment 
of chronic cephalgia probably related to tension and stress.  
In August 1991, the appellant reported that he had banged his 
forehead at work three days before with recurrent headaches 
since that time.  

Review of the appellant's VA treatment records reveals that 
he sought treatment, in February 1993, for headaches he said 
had been occurring for fifteen years.  The appellant 
underwent a VA psychiatric examination in August 1994; he 
reported that he could not walk any distance without his leg 
cramping and his hips hurting.  He said that he had headaches 
two to three times per week.  The examiner rendered a 
diagnosis of tension headaches.  The appellant also underwent 
a VA medical examination in August 1994; he reported having 
had much difficulty with tinea cruris and tinea pedis while 
in Vietnam and said that the tinea pedis, in particular, had 
continued over the years.  He reported pain in the left leg, 
left hip and left calf with exertion and said that after a 
few moments the pain would go away.  He said that a year 
before he had been told he had poor circulation in his left 
leg.  The appellant complained of diffuse headaches for many 
years and said that CAT scans and workups had revealed 
cervical arthritis.  On physical examination, the appellant 
demonstrated full range of motion of the neck without pain in 
all directions.  He also demonstrated full range of motion of 
all joints of his extremities.  The pulses in the left leg 
were not palpable beyond the left femoral artery.  The 
appellant's skin was normal.  Radiographic examination of the 
neck revealed minimal anterior spurring at C4, C5, and C6.  
No other significant abnormality of the cervical spine was 
seen.  The examiner rendered diagnoses of vascular 
insufficiency of the left lower extremity and cervical spine 
arthritis.

Review of the appellant's National Guard medical records 
reveals that he underwent a medical examination in May 1995; 
he reported that he had been told that he needed bypass 
surgery in his left leg due to decreased circulation.  The 
next month, the appellant was assessed with vascular 
claudication of the left leg.  The appellant underwent a 
medical examination in May 1996; the associated report of 
medical history indicates that the appellant complained of 
swollen or painful joints; frequent or severe headaches; a 
head injury; cramps in his legs; arthritis; recurrent back 
pain; and athlete's foot.  The examining doctor noted 
arthritis of the neck; muscle contraction headaches; back 
pain; and that the appellant had had athlete's foot.  The 
doctor also noted a two-year history of vascular disease with 
two bypasses of the left femoral artery.  

The appellant underwent a VA spine examination in April 2005; 
the examiner reviewed the claims file.  The appellant 
complained of a dull constant pain of his cervical spine, as 
well as stiffness but no weakness.  He also complained of a 
dull constant pain in his mid-back to lower back region, as 
well as stiffness but no weakness.  On physical examination, 
there was severe spasm without tenderness of the cervical and 
thoracolumbar paraspinal muscles bilaterally.  No deformity 
of the spine was noted.  Range of motion was decreased and 
accomplished with pain.  Radiographic examination revealed 
early spondylosis at C5-6 manifested by osteophytes.  There 
were no compression fractures or evidence of subluxation.  
The soft tissues were normal.  Early degenerative 
osteoarthritis of the thoracic spine was manifested by a 
decrease in the intervertebral distance.  No compression 
fractures were present.  The pedicles and soft tissues were 
normal.  The examiner rendered diagnoses of degenerative 
arthritis of the cervical spine and the thoracic spine; 
chronic cervical spine strain; and chronic thoracolumbar 
spine strain.

The appellant also underwent a VA examination of his left hip 
in April 2005; the examiner reviewed the claims file.  The 
appellant denied left hip injury and complained of a constant 
pain in his left hip.  On physical examination, there was no 
effusion, tenderness, crepitus, deformity or spasm noted.  
The appellant exhibited decreased motion of the left hip, as 
well as pain on motion.  Radiographic examination of the left 
hip was normal.  The examiner rendered a diagnosis of chronic 
left hip strain and stated that an opinion as to the etiology 
of the left hip disorder would be speculation.

The appellant underwent another VA medical examination in 
July 2005; the examiner reviewed the claims file.  Femoral 
popliteal bypasses in 1995, and 1996, were noted.  The 
appellant said that his neck and his back hurt; that he had 
not requested treatment for his neck or back; that his leg 
had hurt when he was marching while in the Army; that he 
noticed his leg was cold in the 1990s; that he smoked a pack 
of cigarettes a day for fifty years; that he had quit smoking 
one year previous; that he experienced headaches for which he 
was not receiving treatment; that he had ringworm in Vietnam 
that went away; and that he was not receiving any treatment 
for a skin disorder.  On physical examination, reflexes in 
the lower extremities were normal.  Neurologic examination 
was normal.  Pulses were not felt in either leg.  The 
examiner stated that the appellant's calf claudication in his 
left leg was due to severe peripheral vascular disease.  The 
appellant had no skin rash or dermatitis or eczema.  His skin 
was normal.  No scarring, acne or chloracne was seen.  

The examiner rendered diagnoses of mild chronic cervical and 
lumbar strain; peripheral vascular disease; and mild tension 
headaches.  No skin disorder was diagnosed.  The examiner 
opined that the appellant's spondylosis and osteoarthritis 
were more likely than not due to aging and that it was not at 
least as likely as not that the 1971 head injury was related 
to the appellant's current spine complaints.  The examiner 
stated that cigarette smoking is a major risk factor for the 
development of peripheral vascular disease and that it was 
more likely than not that the appellant's peripheral vascular 
disease was due to his long-term cigarette smoking.  The 
examiner opined that the minor head injury incurred by the 
appellant in 1971 required simple sutures and that it was not 
at least as likely as not that the appellant's current 
headaches were related to that minor head trauma more than 
thirty years ago.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that any claimed chronic 
condition was present in service or was present within one 
year following separation from service.  The claimant does 
not satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no conclusive evidence of the existence of any chronic 
skin disorder and denial of that claim could be warranted on 
the basis that there is no current disability, i.e., there is 
no skin disorder.  With the absence of a current diagnosis, 
the evidence cannot establish a causal connection between the 
claimed disability and service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, even assuming, 
arguendo, that the appellant's alleged chronic skin disorder 
is currently in remission, there is no medical evidence of 
record demonstrating the existence of any skin condition 
within one year after separation from service.

In addition, there is no evidence of record that the 
appellant suffered from any cervical or thoracic spine 
condition or any left lower extremity condition until many 
years after service.  The absence of any evidence of any of 
the claimed disabilities in the service medical records or of 
persistent symptoms of any claimed disability between 1972 
and 1992 constitutes negative evidence tending to disprove 
the assertion that the appellant was disabled from any 
disease or injury during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Furthermore, the evidence of record 
reflects that the onset date for the appellant's chronic 
headaches is most likely sometime in 1978, as evidenced in 
the private medical records and various statement made by the 
appellant.

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the appellant's own 
statements demonstrating a lack of any awareness of spine or 
left lower extremity disorders until many years after 
service, the reports of the onset of headaches around 1977 or 
1978, and the existence of only minimal osteoarthritis on x-
ray examination in April 2005, exceeds that of the "positive" 
evidence of record, which consists of the appellant's 
contentions and June 1995 testimony.  The lack of any 
evidence of symptoms until many years after the appellant's 
January 1972 separation from service is itself evidence which 
also strongly suggests that no claimed condition is traceable 
to disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any causal connection between the appellant's 
current claimed disorders and his military service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed cervical 
spine condition, thoracic spine condition, peripheral 
vascular disease, left hip condition, headaches and skin 
disorder are not related to his active service.  While it is 
apparent that the appellant does suffer from these enumerated 
conditions, the medical evidence of record as a whole 
supports the conclusion that there is no etiological 
relationship between the origin and/or severity of any one of 
these conditions and service.  In the absence of any evidence 
tending to show continuity of symptomatology or a competent 
medical opinion as to a nexus between the claimed conditions 
and service, the Board finds that the preponderance of the 
evidence is against each of the appellant's claims for 
service connection.  As such, the evidence is insufficient to 
support a grant of service connection for any such disorder.

Therefore, the Board finds that the preponderance of the 
evidence is against each of the appellant's claims for 
service connection for a cervical spine disorder, a thoracic 
spine disorder, vascular insufficiency of the left leg, a 
left hip disorder, headaches and a skin disorder.  As such, 
the evidence is insufficient to support a grant of service 
connection.  Because the preponderance of the evidence is 
against each one of these six service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for a cervical spine disorder, a thoracic 
spine disorder, left leg vascular insufficiency, a left hip 
disorder, headaches and a skin disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


